Title: To George Washington from Thomas Mifflin, 13 June 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir
                  Philadelphia 13th of June 1794
               
               I think it proper to communicate the letters which I have received from the western Counties representing the hostile proceedings of the Indians, in that quarter and the dissatisfaction of the Citizens at the suspension of the Presqu’isle establishment in compliance with your request.  As I wish to answer these letters by to morrows post I have for the sake of dispatch transmitted the originals which you will be pleased to return as soon as you have perused them. I take the liberty to request, likewise, that those parts of this Correspondence which are of a private nature may be considered as a Confidential communication. I am with perfect respect, Sir, Yr Excellency’s most obedient humble Servant
               
                  T.M.
               
               
                  list of original letters above referred to.
                  No. 1. The Presqu’-isle Commissioners to the Govr—5 June 1794
                  No. 2. Genl Gibson to the Govr 6 June 1794
                  No. 3. Capt. Denny to the Gov. 4 June 1794
                  No. 4. Brig[ad]e Insp. of Allegheney to the Govr 6 June 94
                  No. 5. Brig. Insp. of  Westm[oreland] to the Govr 5 June 94
                  No. 6. Andw Ellicot to the Secretary.
                  No. 7. From Wm Jack to the Govr 6 June 1794
                  No. 8. From Genl Irvine to the same—3d June ’94
                  Note—In this last letter are sent, a part of Genl Wilkins’s Narrative to Genl Irvine and a Copy of a Letter from Jno. Obail to Lieut John Polhemus.
               
             